Citation Nr: 1627957	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  08-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbar spondylolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the U.S. Army from June 1965 to June 1968, and from December 2003 to January 2005, including service in Kuwait in support of "Operation Iraqi Freedom."  He also served 19 years in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for lumbar spondylolysis, assigning a noncompensable disability rating, effective June 6, 2007.  In an October 2008 rating decision, the RO increased the initial rating to 10 percent, effective June 6, 2007.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2015 decision, the Board, among other things, denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, pursuant to a Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, that portion of the Board decision that denied the claim was vacated and remanded to the Board for further development consistent with an order by the Court.

In January 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDING OF FACT

Throughout the course of the appeal, the Veteran's lumbar spondylolysis has been manifested by findings no greater than objective evidence of pain and stiffness; forward flexion of the thoracolumbar spine zero to 85 degrees, with pain at 75 degrees; extension zero to 20 degrees with pain; right lateral flexion zero to 10 degrees with pain; left lateral flexion zero to 17 degrees with pain; right lateral rotation zero to 5 degrees with pain; left lateral rotation zero to 10 degrees with pain; and a combined range of motion of 139 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar spondylolysis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1):  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Veteran's lumbar spondylolysis is evaluated under 38 C.F.R. § 4.71a, DC 5237, lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Private treatment records beginning in February 2007 from the Springfield Neurological & Spine Institute (SNSI) show that the Veteran underwent a lumbar spine MRI, which revealed degenerative changes involving the lower lumbar spine with no spinal stenosis or focal herniated nucleus pulposus (herniated disc).  His range of motion was noted to be normal, as were his gait and station.  Physical therapy treatment records from February through March 2007 show that he rated his average pain at "3" on a scale of 1-10, with 10 being the worst.  SNSI reports in July and August 2007 show that he was treated for pain with bilateral facet joint injections at the L4-5 spine level.

Records from the Social Security Administration (SSA) show that he applied for disability insurance benefits (SSDI), stating he was unable to work due to disorders of his back, neck, knee, hearing and anxiety.  In June 2007, he was adjudged disabled and began receiving SSDI payments for a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of osteoarthrosis and allied disorders.  

A November 2008 x-ray of the lumbar spine taken at the VA Medical Center (VAMC) showed mild changes of osteoarthrosis.  A December 2008 lumbar MRI showed degenerative disc disease from the L2 through S1 spinal levels, most prominent at L4-5.

In August 2009, the Veteran was afforded a VA spine examination.  He reported fatigue, decreased motion, stiffness, weakness, spasms and constant mild pain; he said he had weekly flare-ups of 1-2 days duration.  He denied urinary or fecal incontinence.  Physical examination showed his posture and gait were normal.  There were no abnormal spinal curvatures or objective abnormalities of the thoracic spine, including no objective findings of spasm, weakness, tenderness, atrophy or guarding.  The reflex and spinal motor examinations were within normal limits.  Flexion of the thoracolumbar spine was zero to 75 degrees; extension was zero to 22 degrees; left lateral flexion was zero to 17 degrees; right lateral flexion zero to 10 degrees; right lateral rotation was zero RO 5 degrees; and left lateral rotation was zero to 10 degrees.  The combined range of motion was 139 degrees.  There was objective evidence of pain with all active ranges of motion.  There was also pain after repetitions, but no additional limitation of range of motion.  An x-ray revealed mild degenerative and osteoarthritic changes of the lower lumbar spine without significant change from the previous x-ray in November 2008.  Although the examiner noted that the Veteran (per his self-report) had experienced an incapacitating episode in late 2008 due to intervertebral disc syndrome, there are no treatment records showing an actual diagnosis of intervertebral disc syndrome or physician-prescribed bedrest.  The examiner opined that the Veteran's lumbar spondylolysis affected his occupational duties by causing decreased mobility, problems with lifting/carrying and pain, with mild to moderate effects on his activities of daily living.  

In an August 2009 letter, the Veteran's private chiropractor wrote that he had been treating him for chronic low back pain since November 2008.  He said the Veteran was unable to walk or stand for long periods of time without pain, and although he had some relief with treatment, it was only temporary.  He also noted that the Veteran had taut and tender lumbar spinal muscles and positive symptoms of pain across the low back when doing straight leg raises and Kemp's Extension Provocation.  He added, however, that there was no neurological muscle weakness in the lower extremities.

In a second letter dated in January 2012, the chiropractor wrote that he had treated the Veteran twice that month for exacerbations of chronic pain and stiffness in the lower back due to degenerative disc disease.  He said that both times, the Veteran walked with an antalgic gait and had difficulty moving about the office.

Subsequent VAMC treatment records show that, during a May 2011 annual examination, the clinician that the Veteran was pleasant and had no complaints.  In her notes under "pain screening," she wrote "[p]atient reports no acute or chronic pain."

During a second VA spine examination in February 2012, the Veteran reported tightness and discomfort, and said that his back always felt sore, like it could "go out" at any time.  Although he reported having flare-ups, he said they did not impact the function of his thoracolumbar spine.  Moreover, although he reported having trouble resting at night due to back pain, he said that he was able to perform wood and lath work in his shop and did a lot of fishing and deer hunting with a compound bow.  Flexion of the thoracolumbar spine was normal at zero to 90 degrees; extension was normal at zero to 30 degrees; right lateral flexion was normal at zero to 30 degrees; left lateral flexion was zero to 20 degrees; and right and left lateral rotation were each normal at zero to 30 degrees.  All movements were performed without pain.  The combined range of motion was 230 degrees, significantly higher than it was during the August 2009 examination.  There was no loss of range of motion after repetitions.  Right and left lumbar paraspinal muscles were tender to palpation.  While there was guarding and/or muscle spasm, it did not result in an abnormal gait.  Muscle strength testing was within normal limits and straight leg raises was normal bilaterally.  Significantly, the examiner opined that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  X-rays showed no evidence of spondylolysis, only minimal disc narrowing at L4-5; the remaining spaces were normally maintained.  Mild osteoarthritic spurring was seen in the mid lumbar spine, unchanged from 2009.  The diagnosis was interval minimal disc narrowing at L4-5.

During his May 2012 annual examination at the VAMC, the Veteran reported that he was experiencing chronic low back pain and tingling in his legs at night, which he rated at 4 out of 10.  He was subsequently granted service connection for bilateral radiculopathy in a November 2013 rating decision.

During his April 2013 annual VAMC examination, he said that he had experienced no mobility changes in the past three months, but reported chronic pain, which he rated at "2" out of 10, and referred to as "generalized arthritis."  In this regard, the Board observes that, because he is also service-connected for a cervical spine disorder, and has non-service-connected arthritis of the right knee, it is unclear whether his report of chronic pain referred only to his low back pain or a combination of his degenerative conditions.  Further, when asked if he wanted his pain to be treated, he said that he was "satisfied and decline[d] medication adjustments or other pain management interventions at this time."

In February 2016, the Veteran was afforded a third VA spine examination.  He reported that he received occasional chiropractic treatment as needed, and said the prescribed back exercises seemed to help his low back pain, tension and occurrence of spasms.  He nonetheless stated that he experienced daily low back pain and stiffness and reported flare-ups.  On examination, there was objective evidence of localized tenderness or pain on palpation of the thoracolumbar spine, but no spasm, gibbus or pelvic shifting.  He was positive for guarding, but neither guarding, nor localized tenderness created an abnormal gait or abnormal spinal contour.  Muscle strength and reflexes were within normal limits.  Straight leg raising was negative bilaterally.  There was no ankylosis or neurologic abnormalities related to thoracolumbar spine.  Forward flexion was normal at zero to 90 degrees; extension was zero to 20 degrees; right lateral flexion was normal at zero to 30 degrees; left lateral flexion was zero to 20 degrees; right lateral rotation was zero to 20 degrees; and left lateral rotation was normal at zero to 30 degrees.  His combined range of motion was 210 degrees.  The examiner noted that his active range of motion movement was slow and guarded at endpoints due to stiffness and discomfort, but his gait/station were steady and without focal findings.  While all movements were accompanied by pain, the pain did not result in, or cause any functional loss.  There was no additional loss of function or range of motion on repetitive use testing.  Neither pain, weakness, fatigability nor incoordination significantly limited the Veteran's functional ability with repeated use over a period of time or during flare-ups.  An x-ray revealed small anterior and lateral osteophytes at multiple levels and normal alignment, with no acute change from the x-rays taken during the February 2012 examination.  Again, the examiner opined that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

Based on the complete evidence of record, the Board finds that the criteria for an initial disability rating in excess of 10 percent for lumbar spondylolysis under DC 5237 were not met at any time during the period on appeal.  As demonstrated by the VA examination reports, there has been no probative evidence during any portion of the appeal period showing that the Veteran's lumbar spine disorder has ever been manifested by forward flexion of the thoracolumbar spine limited to no more than 60 degrees; or combined range of motion of the thoracolumbar spine no greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, a higher, 20 percent disability rating is not warranted.  There has also been no probative evidence of ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less, to warrant a higher rating.  

In addition, there was no probative evidence that the Veteran was ever diagnosed with intervertebral disc syndrome or had any related incapacitating episodes during the course of the appeal to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Moreover, as previously discussed, although he was objectively found to have low back pain, the criteria under the General Rating Formula for Diseases and Injuries of the Spine include symptoms such as pain, stiffness and aching.  Importantly, the pain did not cause any functional loss, and his guarding with local tenderness did not result in an abnormal gait or abnormal spinal contour.  Additionally, per his own report, he said that his flare-ups did not affect the function of his thoracolumbar spine.  While his chiropractor wrote in January 2012 that the Veteran walked with an antalgic gait and had difficulty moving about the office, it is unclear whether this was due to his diagnosed degenerative disc disease, or was the result of his right knee arthritis, which appears to have been part of the basis for his award of SSDI benefits.  Finally, while the August 2009 VA examiner observed that the Veteran demonstrated objective evidence of pain with all active ranges of motion, including during repetitive movements, there was no indication that the pain resulted in additional limitation of range of motion.  There were no objective findings during the appeal period of weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity or atrophy of disuse.

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected lumbar spondylolysis that would render the schedular criteria inadequate.  As discussed above, pain and stiffness are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected lumbar spondylolysis that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

In summary, although the Board is truly sympathetic to the Veteran's concerns, as discussed above, schedular evaluations for lumbar spondylolysis are based on application of the Rating Schedule to the symptoms demonstrated based on the evidence of record.  As such, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for lumbar spondylolysis.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

VA satisfied the notification requirements of the VCAA by means of a letter dated in June 2007, which advised the Veteran of the types of evidence needed in order to substantiate his original service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

This appeal, however, arose from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the Veteran's claim was readjudicated in an October 2008 rating decision that increased his initial disability rating from zero to the current 10 percent, an October 2008 Statement of the Case, which provided him with the complete rating criteria upon which his disability rating was based, as well as and Supplemental Statements of the Case dated in September 2009, April 2012, May 2014 and April 2016. 

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's VA and private post-service treatment records.  The claims file also contains VA examination reports dated in August 2009, February 2012, November 2013 and February 2016.  Additionally, as previously discussed, the claims file contains his SSA records, as well as statements in support of his claim.  Although attempts were made to obtain his treatment records from the Fayetteville, Arkansas VAMC for the period June 2006 to September 21 2007, the AOJ determined that these records were unavailable, and notified the Veteran of these findings in a February 2012 notice letter.  

The VA examinations are adequate upon which to base a decision in this matter.  The reports show that the examiners reviewed the Veteran's treatment records, elicited a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the disability.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

	
ORDER

Entitlement to an initial disability rating in excess of 10 percent for lumbar spondylolysis is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


